Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000455
                                                         19-JUL-2017
                                                         10:05 AM


                           SCPW-17-0000455

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         TRUSTEES OF THE ESTATE OF BERNICE PAUAHI BISHOP

               dba KAMEHAMEHA SCHOOLS, Petitioners,


                                 vs.


ROM A. TRADER, JUDGE OF THE CIRCUIT COURT OF THE FIRST CIRCUIT,

              STATE OF HAWAI#I, Respondent Judge,


                                 and


        STATE OF HAWAI#I and GABRIEL ALISNA, Respondents. 



                        ORIGINAL PROCEEDING
                        (CR. NO. 13-1-1861)


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Upon consideration of Petitioners’ petition for writ of
mandamus, filed on June 2, 2017, the documents attached thereto
and submitted in support thereof, and the record, it appears
that, in light of the stated purpose of the “Motion to Suppress
Evidence,” no flagrant and manifest abuse of discretion has been
demonstrated.   However, if the attorney-client privilege is
invoked during the hearing on the “Motion to Suppress Evidence,”
the court shall address the objection at sidebar.      Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.   See Kema v. Gaddis, 91 Hawai#i 200, 204-05,

982 P.2d 334, 338-39 (1999) (where a court has discretion to act,
a writ of mandamus will not issue, even if the judge has acted
erroneously, unless the judge has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court where he or she has a legal duty to act).

          DATED: Honolulu, Hawai#i, July 19, 2017.

                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2